DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 06/09/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Office to search all of the pending claims.  
This is not found persuasive because the examiner properly established the basis for serious search burden. See, for example, the previous Office Action page 4.  For example, searching for breast cancer would not find results of colon cancer since each cancer has different etiologies and responds differently, if at all, to different treatment modalities. Additionally, searching for one tyrosine kinase inhibitor, ibrutinib, would not find results for CGI-1746, a structurally distinct tyrosine kinase inhibitor. Similarly, searching for gefitinib, an EGFR inhibitor, would not find panitumumab, a structurally distinct EGFR inhibitor.
The requirement is still deemed proper and is therefore made FINAL. 
The Examiner asked for an election of species for A) the Cancer of claims 1 and 2, B) Inhibitor of tyrosine kinase, and C) EGFR inhibitor. 
Applicants provided a compliant election of A) breast cancer of claim 2 B) Bruton’s Tyrosine Kinase of claim 5, and C) lapatinib of claim 6. A search for Applicants’ elected species retrieved applicable prior art. See “SEARCH 5” in enclosed search notes. Therefore, the Markush search will not be extended unnecessarily to additional species of for A) the Cancer of claims 1 and 2, B) Inhibitor of tyrosine kinase, and C) EGFR inhibitor in/for/during this Office Action. 
The elected species read on claims 1-6 and 8-16. 
Claims 7 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species of C) EGFR inhibitor (claim 7) and nonelected Group II claim 19, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 06/09/2022.
Note that the full scope of claims 1 and 12 have yet to be search for double patent and prior art following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species of A) Breast Cancer, B) Inhibitor of tyrosine kinase, and C) EGFR inhibitor lapatinib as used in the methods of claims 1 and 12, as described above. 
Examiner will not be examining Group II, claim 19, as this claim is not subject to rejoinder practice since Group II is a compound composition claim. As you know, if applicants had elected Group II claim 19, and had that Group been found allowable, then, after it had been found to be allowable, then Group I, which is a method of use, would have been rejoined. However, since applicants elected Group I, method of use, from the start, Group II, compound composition, will not be rejoined. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection (below) requiring an extended Markush search of claim 1 and/or claim 12 that finds new prior art against claim 1 and/or claim 12; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/888,778
This Office Action is responsive to the original claims of 05/31/2020. 
Original claims 1-6 and 8-16 have been examined on the merits. 
Applicants should note that there is only one claim-set on file for this case and it has “(Canceled)” claim status identifiers for claims 17-18 and 20, which is a hallmark of an amended claim-set.  Clearly, the original claims cannot be amended.  Applicants should comment on the record why a seemingly original claim-set has claim status identifiers.
Priority
This application is a continuation of US application 14/877,300, filed 10/07/2015. 
Claims have support from 14/877,300, therefore 10/07/2015 is assigned as the instant application’s effective filing date. 
Claim Objections
Claim 12 is objected to for awkward wording:  “cancer and ii) AVL-292” (see line 2 of claim 12).  Don’t Applicants intend -- cancer an ii) AVL-292 -- ?  
Information Disclosure Statement
The information disclosure statements (IDS) both submitted on 11/02/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
CHEN (US 2015/0044217), as referenced in PTO-892 page 1 line A. 
as evidenced by 
ELLSWORTH (Ellsworth et al., “Amplification of HER2 is a marker for global genomic instability”, BMC Cancer, pages 1-9, October 14, 2008), as referenced on PTO-892 page 1 line U.
CHEN anticipates a group of HER2-amplified breast cancer patients, who may have previously received lapatinib (additionally therapeutic agent) (paragraph [0353]), also receiving ibrutinib (a Bruton’s tyrosine kinase) to treat breast cancer (paragraph [0344]-[0353]). The examiner interprets this phrasing as at least one person from the ibrutinib treatment group also previously received lapatinib. This anticipates claims 1-2, 6, and 8. 
ELLSWORTH is relied upon for the beneficial teachings that HER2 amplified cancer and HER2+ cancer are equivalent (page 2 of 9 first paragraph left col.). Thus, CHEN as evidenced by ELLSWORTH anticipates claim 3. 
CHEN anticipates Ibrutinib as a Bruton’s Tyrosine Kinase (paragraph [0057]). This anticipates claim 4 and 8. 
CHEN anticipates the tyrosine kinase inhibitors ibrutinib, AVL-292, and CGI-1746 (paragraph [0158]). This anticipates claim 8. 
CHEN discloses a group of HER2-amplified breast cancer patients, who may have previously received lapatinib (paragraph [0353]), also receiving ibrutinib treatment (paragraph [0344]). The examiner interprets this phrasing as at least one person from the ibrutinib treatment group also previously received lapatinib. The instant claim 9 does not specify a time frame or an order that the inhibitors must be administered. Therefore, the Examiner interprets lapatinib and ibrutinib as being administered sequentially. This anticipates claim 9.  
CHEN anticipates the treatment being simultaneous, wherein the ACK inhibitor is ibrutinib and the additional therapeutic agent is lapatinib as it is in CHEN example 2, also drawn to treating cancer (paragraphs [0002], [0057], and [0189]). This anticipates claim 10. 
CHEN anticipates treatment with said inhibitors results in reduced proliferation of cancer cells within a subject (paragraphs [0053]-[0054], [0057], and [0189]). This anticipates claim 11.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over: 
CHEN (US 2015/0044217), as referenced in PTO-892 page 1 line A,
as evidenced by 
ELLSWORTH (Ellsworth et al., “Amplification of HER2 is a marker for global genomic instability”, BMC Cancer, pages 1-9, October 14, 2008), as referenced on PTO-892 page 1 line U.
in view of 
CONKLIN (US 2014/0288098), as referenced in PTO-892 page 1 line B. 

Claim 1 is drawn to a method of treating cancer by administering a tyrosine kinase inhibitor and an EGFR inhibitor to a subject. Claims 2 and 3 are drawn to the cancer is HER2+ breast cancer. Claims 4 and 5 are drawn to the tyrosine kinase is Bruton’s Tyrosine Kinase with an amino-terminal extension. Claim 6 is drawn to the EGFR inhibitor is lapatinib. Claim 8 is drawn to tyrosine kinase inhibitors ibrutinib, AVL-292 and CGI-1746, all of which are also Burton’s Tyrosine Kinases. Claims 9 and 10 are drawn to administering the inhibitors sequentially or simultaneous. Claim 11 is drawn to the inhibitors reduce proliferation in a subject. Claims 12-14 are drawn to a method of treating HER2 positive breast cancer with AVL-292 and lapatinib. Claims 15 and 16 are drawn to administering the inhibitors sequentially or simultaneous. 
Determining the scope and contents of the prior art
CHEN teaches claims 1-4, 6, and 8-11, supra. 
CHEN teaches co-administering a Bruton’s tyrosine kinase and an additional therapeutic agent to treat HER2 amplified breast cancer. CHEN teaches a list of Bruton’s tyrosine kinase inhibitors (paragraph [0158] and [0344]-[0353]), but CHEN specifically tests AVL-292 effectiveness in BT-474, SK-BR3, UACC-893, MDA-MB-452 breast cancer cells (figures 2a, 2b, 2c, and 2d and “Brief Description of the Figures” on page 4). This helps teach the limitations of claims 12-14. 
ELLSWORTH is relied upon for the beneficial teachings that HER2 amplified cancer and HER2+ cancer are equivalent (page 2 of 9 first paragraph left col.). This teaches claim 14. 
CHEN discloses a group of HER2-amplified breast cancer patients, who may have previously received lapatinib (additionally therapeutic agent) (paragraph [0353]), also receiving ibrutinib (a Bruton’s tyrosine kinase) to treat breast cancer (paragraph [0344]-[0353]). The examiner interprets this phrasing as at least one person from the ibrutinib treatment group also previously received lapatinib. The instant claim 15 does not specify a time frame or an order that the inhibitors must be administered. Therefore, the Examiner interprets lapatinib and ibrutinib as being administered sequentially. This helps teach the limitations of claims 12 and 15. 
CHEN teaches the treatment being simultaneous, wherein the ACK inhibitor is ibrutinib and the additional therapeutic agent is lapatinib as it is in example 2, also drawn to treating cancer (paragraphs [0002], [0057], and [0189]).  This anticipates claim 16. 
CONKLIN teaches treating cancer with ibrutinib (paragraph [0005]), where the cancer is specifically breast cancer (paragraph [0022]). CONKLIN further teaches that ibrutinib targets a Bruton’s tyrosine kinase variant comprising an amino-terminal extension of 34 amino acids (paragraph [0022]). CONKLIN also teaches that this amino-terminal extension on the Bruton’s Tyrosine kinase was present at higher levels in tumorigenic breast cells than in normal cells (paragraph [0168]). This teaches the limitations of claim 5. 
Ascertaining the differences between the prior art and the claims at issue
While CHEN teaches administering an ACK inhibitor to treat HER2 amplified breast cancer (paragraph [0124]), and teaches a combined lapatinib and ibrutinib treatment for HER2 amplified Breast Cancer (paragraphs [0344], [0353], and [0359] and paragraphs [0002], [0170]), CHEN does not teach an amino-terminal extension on a Bruton’s Tyrosine kinase, and does not teach a combined AVL-292 and lapatinib treatment. 
While CONKLIN teaches treating breast cancer with ibrutinib (paragraph [0005] and [0022]), and teaches that the Bruton’s Tyrosine kinase comprises an amino-terminal extension, CONKLIN does not teach all the limitation of the instant claims. 
Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of tyrosine kinase inhibitors and EGFR inhibitors useful in treating breast cancer especially HER2+ breast cancer, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of tyrosine kinase inhibitors and EGFR inhibitor inhibitors.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims 1-6 and 8-16 are prima facie obvious in light of the combination of references CHEN (as evidenced by ELLSWORTH) in view of CONKLIN. 
The artisan would be motivated to combine the teachings of CHEN to treat HER2+ breast cancer with AVL-292 and lapatinib. It would have been obvious to try CHEN’s preferred Bruton’s tyrosine kinase (BTK) inhibitors of AVL-292, Ibrutinib, and PCI-45468 (CHEN figures 2A, 2B, 2C, and 2D and “Brief Description of the Figures” on page 4) with lapatinib (CHEN Example 2 paragraphs [0344]-[0353] and [0359] and paragraphs [0002], [0170]). The artisan would have expected AVL-292 to be an effective treatment of reducing breast cancer in patients as it is effective in reducing breast cancer cell growth (CHEN figure 2A and 2B pages 2 and 3 and “Brief Description of the Figures” on page 4). The artisan would expect to combine two compounds (AVL-292 and lapatinib), each known for the same purpose (to treat HER2+ breast cancer) to form the instant method of treating HER2+ breast cancer (CHEN figures 2A, 2B, 2C, and 2D and “Brief Description of the Figures” on page 4; CHEN Example 2 paragraphs [0344]-[0353] and [0359] and paragraphs [0002], [0170]). This rejects claims 12-14.
The artisan would be motivated to treat HER2+ breast cancer with AVL-292 and lapatinib either sequentially or simultaneously. The artisan would have expected to administer AVL-292 and lapatinib either sequentially or simultaneously from CHEN’s teachings (CHEN paragraphs [0344]-[0353], [0189]) and from the natural conclusion that there are physically only two ways to administer two compounds, together at the same time or one after another. This rejects claims 15-16. 
The artisan would be motivated to modify the teachings of CHEN and CONKLIN to use an animo-terminal extension variant of Bruton’s Tyrosine Kinase. The artisan would expect that inhibiting animo-terminal extension variant of BTK, which is more abundant in tumorigenic breast cancer cells, would create a more targeted treatment and thus effective treatment (CONKLIN paragraphs [0022] and [0168]). Thus, claim 5 is rejected. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-16 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-7 of Parent U.S. Patent No.10,668,068 B2. The instant claims of 05/31/2020 were used to write this rejection. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims. For example, reference claim 1, drawn to a method of treating breast cancer comprising i) administering a Bruton’s tyrosine kinase-C inhibitor and ii) EGFR inhibitor to a subject in need thereof anticipates the same method of instant claims 1-6, 8, and 11-14. Instant claims 2 and 13 further defines the cancer as breast cancer. Instant claims 4-5 further define the tyrosine kinase inhibitor as Bruton’s tyrosine kinase inhibitor with amino-terminal extension. Instant claim 6 is drawn to a specific EGFR inhibitor. Instant claims 8 is drawn to specific tyrosine kinase inhibitors. Reference claim 2, drawn to breast cancer, anticipates instant claims 3 and 14. Reference claim 3, drawn to Bruton’s tyrosine kinase, anticipates instant claim 4-5, drawn to the same. Reference claim 4, drawn to lapatinib, anticipates instant claim 6 drawn to the same. Reference claim 5, drawn to five alternative EGFR inhibitors, anticipates instant claim 7 drawn to the same. Reference claim 6, drawn to three alternative EGFR inhibitors, anticipates instant claim 8, drawn to the same. Reference claim 7, drawn to the inhibitors reducing proliferation of the cancer cells, anticipates instant claim 11, drawn to the same. It is natural to conclude administering the compounds sequentially or simultaneously as there are only two possible ways to administer two compounds. Therefore, instant claims 9-10 and 15-16 are inherently anticipated. 

Conclusion
No claims are allowed.
 A prior art search was conducted for Applicants’ elected invention, which retrieved anticipatory and obvious prior art.  See “SEARCH 5” in enclosed search notes.
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results and did not retrieve applicable double patent art against the elected invention.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases retrieved applicable double patent art, Parent U.S. Patent No.10,668,068 B2.  See “SEARCH 1” through “SEARCH 3” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLIAN A HUTTER/Examiner, Art Unit 1625        


/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625